Case 4:19-cv-04134-SOH Document 31                Filed 06/11/20 Page 1 of 2 PageID #: 127



                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

CHARLES AARON WILLIAMS                                                            PLAINTIFFS

v.                                    Civil No. 4:19-cv-04134

LT. MILLER and SGT. GRIFFIE, et al.                                             DEFENDANTS

                                             ORDER

       Plaintiff, Charles Aaron Williams, filed this action pro se pursuant to 42 U.S.C. § 1983.

(ECF No. 1). Plaintiff’s application to proceed in forma pauperis was granted on October 15,

2019. (ECF No. 3). An Amended Complaint was filed on November 1, 2019. (ECF No. 10).

       On April 29, 2020, the Court granted Defendants’ Motion for Order Compelling Answers

to Discovery Requests (ECF No. 24) and directed Plaintiff to provide Defendants with the required

responses to the discovery requests, including an executed medical authorization, by May 15,

2020. (ECF No. 26). Plaintiff was advised that failure to comply with the Court’s Order would

result in the dismissal of this case. (ECF No. 26).

       Currently before the Court is Defendants’ Motion to Dismiss. (ECF No. 29). According

to the Motion, Plaintiff has failed to respond to the Court’s order and has failed to produce the

discovery responses.     None of the Court’s mailings to Plaintiff have been returned as

undeliverable.

       Although pro se pleadings are to be construed liberally, a pro se litigant is not excused

from complying with substantive and procedural law. Burgs v. Sissel, 745 F.2d 526, 528 (8th Cir.

1984). Additionally, the Federal Rules of Civil Procedure specifically contemplate dismissal of a

case on the grounds that the plaintiff failed to prosecute or failed to comply with orders of the

court. Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962) (stating that

the district court possesses the power to dismiss sua sponte under Rule 41(b)). Pursuant to Rule
Case 4:19-cv-04134-SOH Document 31                    Filed 06/11/20 Page 2 of 2 PageID #: 128



41(b), a district court has the power to dismiss an action based on “the plaintiff’s failure to comply

with any court order.” Brown v. Frey, 806 F.2d 801, 803-04 (8th Cir. 1986) (emphasis added).

       Plaintiff has failed to obey a Court order and has failed to prosecute this case. Therefore,

pursuant to Federal Rule of Civil Procedure 41(b) and Local Rule 5.5(c)(2), the Court finds that

Defendants’ Motion to Dismiss (ECF No. 29) should be and hereby is GRANTED. Plaintiff’s

Amended Complaint (ECF No. 10) is hereby DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 11th day of June, 2020.

                                                                /s/ Susan O. Hickey
                                                                Susan O. Hickey
                                                                Chief United States District Judge




                                                  2
